ICJ_038_SovereigntyFrontierLand_BEL_NLD_1958-05-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A LA
SOUVERAINETE SUR CERTAINES
PARCELLES FRONTALIERES
(BELGIQUE / PAYS-BAS)
ORDONNANCE DU 27 MAI 1958

1958

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE
CONCERNING SOVEREIGNTY

OVER CERTAIN FRONTIER LAND
(BELGIUM / NETHERLANDS)

ORDER OF MAY 27th, 1958
Le présente ordonnance doit être citée comme suit :

« Affaire relative à la souveraineté sur certaines parcelles frontalières,
Ordonnance du 27 mai 1958: C.I. J. Recueil 1958, p. 28.»

This Order should be cited as follows:

“Case concerning Sovereignty over certain Frontier Land,
Order of May 27th, 1958: I.C.J. Reports 1958, p. 28.”

 

Ne de vente : 1 87
Sales number

 

 

 
1958
Le 27 mai
Rôle général
n° 38

28

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1958

27 mai 1958

AFFAIRE RELATIVE A LA
SOUVERAINETÉ SUR CERTAINES

PARCELLES FRONTALIÈRES
(BELGIQUE / PAYS-BAS)

ORDONNANCE

Le Président de la Cour internationale de Justice,
vu l’article 48 du Statut de la Cour,
vu l’article 37 du Règlement de la Cour;

Vu l'ordonnance du 12 décembre 1957 en l'affaire relative à la
souveraineté sur certaines parcelles frontalières entre le Royaume
de Belgique et le Royaume des Pays-Bas, fixant au 27 février 1958
la date d'expiration du délai pour le dépôt du mémoire du Gouver-
nement du Royaume de Belgique et au 29 mai 1958 la date d’expira-
tion du délai pour le dépôt du contre-mémoire du Gouvernement
du Royaume des Pays-Bas et réservant la suite de la procédure;

Considérant que le mémoire du Gouvernement du Royaume de
Belgique a été déposé dans le délai ainsi fixé;

Considérant que, par lettre du 16 mai 1958, l'agent du Gouverne-
ment du Royaume des Pays-Bas a demandé la prorogation au
29 juin 1958 du délai pour le dépôt du contre-mémoire de ce Gou-
vernement ;

4
29  SOUVERAINETÉ SUR PARCELLES FRONTAL. (ORD. 27 V 58)

Considérant que, par lettre du 21 mai 1958 parvenue au Greffe
le 27 mai, l'agent du Gouvernement du Royaume de Belgique, à qui
copie de la demande de prorogation avait été transmise le 17 mai,
a fait savoir que son Gouvernement n’y voyait pas d’objection;

Reporte au 30 juin 1958 la date d'expiration du délai fixé pour
le dépôt du contre-mémoire du Gouvernement du Royaume des
Pays-Bas,

la suite de la procédure restant réservée.

Fait en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le vingt-sept mai mil neuf cent
cinquante-huit, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respective-
ment au Gouvernement du Royaume de Belgique et au Gouverne-
ment du Royaume des Pays-Bas.

Le Président,
(Signé) Helge KLAESTAD.

Le Greffier adjoint,
(Signé) GARNIER-COIGNET.
